 
Exhibit 10.5

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is entered into on October 18,
2006, by and between H2Diesel, Inc., a Delaware corporation its successors and
assigns (collectively the “Company”), and David A. Gillespie (the “Executive”).
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the covenants herein contained, and other
good and valuable consideration, the receipt and adequacy of which are hereby
forever acknowledged, the parties, with the intent of being legally bound
hereby, agree as follows:
 
1.  Term
 
. Subject to Section 5 hereof, the term of this Agreement shall commence on
October 18, 2006 (the “Effective Date”) and shall end on December 31, 2009 (the
“Initial Term”); provided, however, that the term of this Agreement shall
automatically be extended beyond the Initial Term for a one year period,
effective on December 31, 2009 (the “Renewal Term”) unless the Company notifies
the Executive or the Executive notifies the Company by a date which is 270 days
prior to the expiration of the Initial Term that the Company or the Executive,
as the case may be, desires not to extend the Initial Term. This Agreement shall
continue for successive one-year Renewal Terms unless and until the Company
gives 270 days’ notice to the Executive or the Executive gives 270 days’ notice
to the Company that the Company or the Executive, as the case may be, desires
not to extend term of this Agreement beyond the end of the then-current Renewal
Term. The term of this Agreement, whether during the Initial Term or any Renewal
Term, shall be referred to as the “Term.”
 
2.  Position and Responsibilities.
 
2.1  Position.   Executive will be employed by the Company to render services to
the Company in the position of President and Chief Executive Officer. In that
capacity, the Executive shall solely, under supervision of the Chairman of the
Board (the “Chairman”) and the Board of Directors of the Company (the “Board”),
have responsibility for the overall management and operation of the Company’s
businesses, affairs, operations, and administration and perform other duties
reasonably assigned to the Executive from time to time by the Chairman or the
Board provided the duties relate to the business of the Company and are
consistent with the Executive’s position as President and Chief Executive
Officer, as well as Executive’s background and experience. The Executive shall
diligently perform all such services. The Executive shall report directly to the
Chairman. Executive shall, in all material respects, abide by all material and
written Company rules, policies, and practices as adopted or modified, from time
to time, in the Company’s sole discretion, and of which the Executive is made
aware, and Executive shall attempt to use his best efforts in the performance of
his duties hereunder.
 
2.2  Other Activities.   While employed by the Company, Executive shall devote
substantially all of his business time, attention, and skill to perform his
assigned duties, services, and responsibilities hereunder, and shall act at all
times in the furtherance of the Company’s business and interests. Executive
shall not, during the term of this Agreement engage, directly or
 

 
 


--------------------------------------------------------------------------------


 
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) which materially interferes with Executive’s duties and
responsibilities hereunder or create a conflict of interest with the Company.
The foregoing limitations shall not prohibit Executive from making and managing
his personal and family investments in such form or manner as will neither
require Executive’s services in the operation or affairs of the companies or
enterprises in which such investments are made nor materially interfere with the
performance of the Executive’s duties hereunder. The Company acknowledges that
Executive will from time-to-time serve on the boards of corporations, advisory
committees, trade organizations, philanthropic organizations or other entities.
Accordingly, the foregoing limitations shall not prohibit Executive from serving
on the boards of corporations, advisory committees, trade organizations,
philanthropic organizations or other entities, provided that such service does
not create a material conflict of interest with the Company. Notwithstanding the
foregoing, the Company acknowledges and accepts that the Executive has an
ongoing consulting obligation to the San Diego Unified Port District of San
Diego, California, through December 31, 2006. The Company further acknowledges
that the Executive’s fulfillment of this obligation will not cause him to be in
breach of the Agreement.
 
2.3  No Conflict.   Executive represents and warrants that Executive’s execution
of this Agreement, Executive’s employment with the Company, and the performance
of Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person, or entity,
including but not limited to any obligations with respect to non-competition and
not disclosing any proprietary or confidential information of any other person
or entity.
 
3.  Compensation and Benefits.
 
3.1  Base Salary.   In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive an initial base salary of Twenty
Thousand Dollars ($20,000.00) per month (“Base Salary”) in accordance with the
Company’s standard payroll practices. Such Base Salary shall be subject to such
withholding or deductions as may be mutually agreed between the Company and
Executive or as required by law. Executive’s Base Salary will be reviewed
annually, and may be adjusted (upward, but not downward) at the discretion of
the Compensation Committee of the Board.
 
3.2  Stock Options. In consideration of the services to be rendered under this
Agreement:
 
(a) The Company hereby grants to the Executive options to purchase 800,000
shares of the Company’s Common Stock at a price of $1.50 per share, of which
200,000 options shall vest on the date hereof and the remainder shall vest in
annual tranches as follows (collectively, the “Time Based Options”):
 
Options to purchase 200,000 shares shall vest on the first anniversary of the
Effective Date;

 
 

2

--------------------------------------------------------------------------------



 
Options to purchase 200,000 shares shall vest on the second anniversary of the
Effective Date; and
Options to purchase 200,000 shares shall vest on the third anniversary of the
Effective Date.
 
(b) The Company hereby grants to the Executive options to purchase up to
1,200,000 shares of the Company’s Common Stock at a price of $1.50 per share
which options shall vest in annual tranches if certain annual performance
targets (the “Performance Targets”) to be mutually established in good faith by
the Executive and the Compensation Committee of the Board (the “Compensation
Committee”) are met, as more fully set forth below (collectively, the
“Performance Options”):
                
Options to purchase up to 400,000 shares shall vest in respect of the fiscal
year ending December 31, 2007 if the Performance Targets for such year are met;
 
                Options to purchase up to 400,000 shares shall vest in respect
of the fiscal year ending December 31, 2008 if the Performance Targets for such
year are met; and

Options to purchase up to 400,000 shares shall vest in respect of the fiscal
year ending December 31, 2009 if the Performance Targets for such year are met.


It is contemplated by the parties that the Company may be acquired by an
existing publicly traded entity by means of a reverse merger. In the event of
such a merger, the Company shall require such publicly traded to assume the Time
Based Options and the Performance Options and to provide that they will be
converted to an equivalent number of options for the common stock of such
publicly traded company.


Commencing with the fiscal year ending December 31, 2007, the Performance
Targets for each fiscal year shall be established by the Compensation Committee
not later than February 28 of such fiscal year. The Compensation Committee shall
determine whether the Performance Targets for the preceding fiscal year have
been met not later than seven days after the date that the Company’s audited
financial statements in respect of such fiscal year become available. If such
Performance Targets are determined to have been met, the Performance Options in
respect of such fiscal year shall be deemed to be vested as of such date of
determination. The Time Based Options and the Performance Options shall be more
fully documented in one or more Stock Option Agreement(s) containing customary
terms and conditions and shall expire on the tenth (10th) anniversary of the
Effective Date.
 
3.3  Equity Compensation.   To the extent that the Board and the stockholders of
the Company approve an equity compensation or incentive plan (the “Plan”), the
Executive shall be eligible to participate in such plan. The amount of any
equity awards to the Executive and terms and conditions thereof shall be
determined not less frequently than annually by a committee of the Board
appointed pursuant to the Plan, or by the Board, in its discretion and pursuant
to the Plan.
 

 
 

3

--------------------------------------------------------------------------------



3.4  Benefits.   Executive shall be entitled to participate in the pension and
health, welfare and disability benefit plans and perquisites that the Company
generally makes available to its employees or other executives, at a level
commensurate with his position (the “Executive Benefits”).
 
3.5  Vacation. During the Term, Executive shall be entitled to vacation each
year in accordance with the Company’s policies in effect from time to time, but
in no event less than four (4) weeks paid vacation per calendar year. The
Executive shall also be entitled to such periods of sick leave as is customarily
provided by the Company for its senior executive employees. Such vacation time
and sick time can be carried over from year to year; provided that the Executive
may not take in excess of six weeks of vacation in any calendar year without the
express prior consent of the Board.
 
3.6  Business Expenses.   Throughout the term of Executive’s employment
hereunder, the Company shall reimburse Executive for all reasonable and
necessary travel, entertainment, promotional, and other business expenses that
may be incurred by Executive in the course of performing Executive’s duties.
Such expenses shall be reimbursed by the Company in accordance with policies and
practices adopted, from time to time, by the Company concerning expense
reimbursement for employees and shall be reimbursed upon timely presentation to
the Company of an itemized expense statement with respect thereto, including
substantiation of expenses incurred and such other documentation as may be
required by the Company’s reimbursement policies from time to time and in
accordance with Internal Revenue Service guidelines.
 
3.7  Bonus Plan.   The Executive shall be eligible to participate in an annual
cash bonus plan established by the Compensation Committee (the “Bonus Plan). The
Executive’s bonus in respect of the fiscal year ending December 31, 2007 shall
be targeted to a maximum of 50% of the Executive’s Base Salary and thereafter be
set by the Compensation Committee. Commencing with the fiscal year ending
December 31, 2007, the Bonus Plan and the performance targets (the “Bonus Plan
Targets”) for each fiscal year shall be mutually established in good faith by
the Compensation Committee in consultation with the Executive not later than
February 28 of such fiscal year. The Compensation Committee shall determine
whether the Bonus Plan Targets for the preceding fiscal year have been met not
later than seven days after the date that the Company’s audited financial
statements in respect of such fiscal year become available and the bonus in
respect of such fiscal year, if earned, shall be payable promptly after such
determination. Any bonus paid under this Section shall be paid at the next
regularly scheduled pay period and subject to required withholdings.
 
3.8  Relocation Expenses  The Executive hereby agrees to relocate once within 50
miles of the Company’s executive offices, which will be established at a
location to be determined by the Board, currently anticipated to be at or
adjacent the Company’s initial bio-fuel production plant. The Company will
reimburse the Executive in an amount of up to $50,000 for all reasonable and
necessary actual out-of-pocket relocation expenses paid or incurred by the
Executive. Relocation expenses shall include expenses incurred in connection
with the following:
 
(a) physical packing, moving and unpacking of household goods;
 

 
 

4

--------------------------------------------------------------------------------



(b) storage of household goods, if necessary;
 
(c) real estate brokerage and closing costs and reasonable attorney’s fees (if
any) in connection with the purchase and / or sale of a residence;
 
(d) the physical transport of the Executive’s personal vehicles to the
Executive’s new residence;
 
(e) travel, meals, and lodging expenses for the Executive and his immediate
family in transit from Houston, TX to the Executive’s new residence; and
 
(e) travel, meals, and lodging expenses for the Executive and his immediate
family for two house hunting trips not to exceed a total of ten days.
 
4.  Nondisclosure of Confidential and Proprietary Information.   At all times
before and after the termination of Executive’s service (for any reason by the
Company or by Executive), Executive agrees to keep all Confidential or
Proprietary Information in strict confidence and secrecy, and not to disclose or
use the Confidential or Proprietary Information in any way outside of
Executive’s assigned responsibilities for the Company. “Confidential or
Proprietary Information” means any non-public information or idea (whether or
not a trade secret) relating to the business of the Company that is not
generally known outside the Company or not generally known in the industry or by
persons engaged in businesses similar to that of the Company (including
information which may be available from sources outside the Company, but not in
the form, arrangement, or compilation in which it exists within the Company)
that the Company considers confidential, including, but not limited to: (i)
customer lists and records of current, former, and prospective customers; (ii)
special needs and characteristics of current, former, or prospective customers;
(iii) present or future business plans; (iv) trade secrets, proprietary, or
confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information; (v) marketing, financing,
business development, or strategic plans; (vi) sales methods, practices, and
procedures; (vii) personnel information; (viii) research and development data
and projections; (ix) information or data concerning the Company’s competitive
position in its various lines of business; (x) existing, new, or envisioned
products, programs, services, methods, techniques, processes, projects, or
systems; and (xi) sales, pricing, billing, costs, and other financial data and
projections. All documents containing this information will be considered
Confidential or Proprietary Information whether or not marked with any
proprietary or confidential notice or legend. Notwithstanding the foregoing,
nothing herein shall prohibit the Executive from disclosing any information: (1)
in connection with performance of his duties hereunder as he deems in good faith
to be necessary or desirable; (2) if compelled pursuant to the order of a court
or other governmental or legal body having jurisdiction over such matter; or (3)
if such information has otherwise become public through no wrongful act of the
Executive. In the event Executive is compelled by order of a court or other
governmental or legal body to communicate or divulge any such information,
knowledge or data, he shall promptly notify the Company.
 

 
 

5

--------------------------------------------------------------------------------



5.     Termination; Rights and Obligations on Termination. The Executive’s
employment under this Agreement may be terminated in any one of the followings
ways:
 
(a)  Death.   The death of Executive shall immediately and automatically
terminate the Executive’s employment under this Agreement. If Executive dies
while employed by the Company, any vested options may be exercised on or before
the option’s expiration date. Any option that remains unexercised after this
period shall be forfeited. Upon the Executive’s death, the Executive’s legal
representative shall receive: (1) any compensation earned but not yet paid,
including and without limitation, any bonus if declared or earned but not yet
paid for a completed fiscal year, any amount of Base Salary earned but unpaid,
any accrued vacation pay, and any unreimbursed business expenses, which amounts
shall be promptly paid in a lump sum, and (2) any other amounts or benefits
owing to the Executive under the then applicable employee benefit plans, long
term incentive plans or equity plans and programs of the Company which shall be
paid or treated in accordance with the terms of such plans and programs
(subsections (1) and (2) shall be collectively referred to as, the “Accrued
Amounts”). Other than the benefits described above, no further compensation or
benefits shall be due or owing upon the Executive’s death.
 
(b)  Disability.   If as a result of incapacity due to physical or mental
illness or injury, Executive shall have been absent from Executive’s duties
hereunder for six (6) consecutive months, then thirty (30) days after receiving
written notice (which notice may occur before or after the end of such six (6)
month period, but which shall not be effective earlier than the last day of such
six (6) month period), the Company may terminate Executive’s employment
hereunder provided Executive is unable to substantially perform his duties
hereunder at the conclusion of such notice period (a “Disability”), as
determined by a physician mutually selected by the parties hereto. In the event
the Executive’s employment is terminated as a result of Disability, Executive
shall receive from the Company, in a lump-sum payment due within ten (10) days
of the effective date of termination, an amount equal to the sum of the Base
Salary that would have been paid to Executive through the end of the then
remaining Term if the Executive were not disabled or for six (6) months,
whichever is less (assuming that Executive would have received no further
increases in his Base Salary). The Executive shall also be entitled to the
Accrued Amounts. Additionally, if Executive is terminated due to a Disability,
the next unvested tranche of Performance Options will vest if the applicable
Performance Targets are actually met. Any vested options may be exercised on or
before the option’s expiration date. Any option that remains unexercised after
this period shall be forfeited. Other than the benefits described above, no
further compensation or benefits shall be due or owing upon the Executive’s
termination due to a Disability.
 
(c)  Cause.   The Company may terminate this Agreement immediately upon written
notice to Executive for “Cause,” which shall mean: (i) the Executive’s willful,
material, and irreparable breach of this Agreement; (ii) Executive’s willful
misconduct in the performance of any of his material duties and responsibilities
hereunder that has a material adverse effect on the Company; (iii) Executive’s
intentional and continued non-performance (other than by reason of disability or
incapacity) of any of the Executive’s material duties and responsibilities
hereunder which continues for ten (10) days after receipt by Executive of
written notice from the Company except when Executive is diligently working to
cure such non-performance and the cure requires greater than ten (10) days; (iv)
Executive’s material and willful dishonesty or fraud with regard
 

 
 

6

--------------------------------------------------------------------------------


 
to the Company (other than good faith expense account disputes) that has a
material adverse effect on the Company (whether to the business or reputation of
the Company; or (v) Executive’s conviction of a felony (other than as a result
of vicarious liability or a traffic related offense). For purposes of this
paragraph, no act, or failure to act, on Executive’s part shall be considered
“willful” unless done or omitted to be done, by him not in good faith and
without reasonable belief that his action or omission was in the best interests
of the Company. In the event of the Executive’s termination of employment by the
Company for Cause the Executive shall receive the Accrued Amounts and the
Executive may exercise his vested options for a period of thirty (30) days
following termination for Cause.
 
Notwithstanding the foregoing, following the Executive’s receipt of written
notice from the Company of any of the events described in subsections (i)
through (iv) above, the Executive shall have ten (10) days in which to cure the
alleged conduct (if curable), except when Executive is diligently working to
cure such non-performance and the cure requires greater than ten (10) days.
 
(d)  Without Cause.   At any time after Executive’s commencement of employment,
the Company may, without Cause, terminate the Executive’s employment, effective
thirty (30) days after written notice is provided to Executive. In the event
Executive is terminated by the Company without Cause, Executive shall receive
from the Company within ten (10) days after such termination, in a lump sum
payment, an amount equal to the sum of the Base Salary and bonus, if any, that
would have been paid to Executive through the end of the then remaining Term if
the Executive had not been terminated or for twelve (12) months, whichever is
less (assuming that Executive would have received no further increases in his
Base Salary). For the purpose of this paragraph all applicable Bonus Plan
targets will be deemed to have been achieved. The Executive shall also receive
the Accrued Amounts. Additionally, if Executive is terminated by the Company
without Cause, all of the unvested Time Based Options will vest and the next
tranche of unvested Performance Options will vest as if the applicable
Performance Targets had been meet. Any vested options may be exercised on or
before the option’s expiration date. Any option that remains unexercised after
this period shall be forfeited.
 
(e)  Resignation for Good Reason.   At any time after Executive’s commencement
of employment, the Executive may resign for Good Reason (as defined below)
effective thirty (30) days after written notice is provided to the Company. Upon
the Executive’s termination of employment for Good Reason, the Executive shall
be entitled to all payments and benefits as if his employment was terminated by
the Company without Cause as provided in subsection (d) above. For purposes of
this Agreement, Good Reason means: (i) any adverse change in the Executive’s
position, title or reporting relationship or a material diminution of his
duties, responsibilities or authority or the assignment to Executive of duties
or responsibilities that are inconsistent with the Executive’s position;
(ii) the failure by the Company to continue in effect any material compensation
or benefit plan or arrangement in which Executive participates unless an
equitable and substantially comparable arrangement (embodied in a substitute or
alternative plan) has been made with respect to such plan or arrangement, or the
failure by the Company to continue Executive’s participation therein (or in such
substitute or alternative plan or arrangement) on a basis not less favorable,
both in terms of the amount of benefits provided and the level of participation
relative to other participants, as existed at the time of the Executive’s
termination of employment; (iii) any material breach of this Agreement (or any
other written
 

 
 

7

--------------------------------------------------------------------------------



agreement entered into between the Executive and the Company) by the Company;
(iv) failure of any successor to the Company (whether direct or indirect and
whether by merger, acquisition, consolidation or otherwise) to assume in a
writing delivered to Executive upon the assignee becoming such, the obligations
of the Company hereunder; or (v) the Company requires the Executive to relocate
to a location greater than 100 miles from his new residence established pursuant
to paragraph 3.8; provided, however, that the Company shall not require such
relocation if the Executive can commute to his principal office via a non-stop
commercial flight and the Company agrees to reimburse the Executive for the cost
of weekly round trip airfare.
 
Notwithstanding the foregoing, following the Company’s receipt of written notice
from the Executive of any of the events described in subsections (i) through
(iv) above, the Company shall have ten (10) days in which to cure the alleged
conduct (if curable).
 
(f)  Change in Control of the Company.   In the event that a Change of Control
(as defined below) in the Company shall occur during the Term of this Agreement,
and within 12 months thereafter the Executive’s employment shall be terminated
without Cause pursuant to Section 5(d) above or for Good Reason pursuant to
Section 5(e) above, then the Executive’s severance compensation will be as set
forth above for termination without Cause or Good Reason, as the case maybe;
provided, however, that all unvested Time Based Options and Performance Options
will vest and remain exercisable for the balance of the option term. The Company
shall have no further liability under this Agreement.
 
For purposes of this Agreement, the term “Change of Control” shall mean:
 
(i) approval by the stockholders of the Company of (x) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions
(other than the issuance by the Company of equity securities to investors
whether in private placements or public offerings (an “Equity Offering”)), in
each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or (y)
a liquidation or dissolution of the Company or (z) the sale of all or
substantially all of the assets of the Company (unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned). For the purpose of this Agreement
“substantially all’ shall mean the assets of the Company from which was
generated 75% of the Company’s revenues or 60% of the of the Company’s net
income during the prior fiscal year;
 
(ii) individuals who, as of the Effective Date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the Effective Date of this Agreement whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company)
 

 
 

8

--------------------------------------------------------------------------------



shall be, for purposes of this Agreement, considered as though such person were
a member of the Incumbent Board; or
 
(iii) the acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”), of beneficial
ownership within the meaning of Rule 13-d promulgated under the Securities
Exchange Act of more than 50% of either the then outstanding shares of the
Company’s common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (hereinafter referred to as the ownership of a “Controlling Interest”)
excluding, for this purpose, any acquisitions by (1) the Company or its
subsidiaries, (2) any person, entity or “group” that as of the Effective Date of
this Agreement owns beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act) of a Controlling Interest, (3)
any employee benefit plan of the Company or its subsidiaries, or (4) any
acquisition in one or more Equity Offerings.
 
(g)  Resignation without Good Reason or Retirement by Executive.   The Executive
may resign without Good Reason or retire upon 90 days’ written notice, and upon
such termination of employment he shall receive the Accrued Amounts.
 
(h)  Superseding Agreement. This Agreement shall be terminated immediately and
automatically if the parties enter into another employment agreement which
supersedes this Agreement. In the event the parties enter into a superseding
agreement, no severance pay or other compensation shall be due to Executive with
respect to the termination of this Agreement.
 
6.  Use and Return of Company Property.   Executive acknowledges the Company’s
proprietary rights and interests in its tangible and intangible property.
Accordingly, Executive agrees that upon termination of Executive’s employment
with the Company, for any reason, and at any time, Executive shall deliver to
the Company all Company property, including: (a) all documents, contracts,
writings, disks, diskettes, computer files or programs, computer-generated
materials, information, documentation, or data stored in any medium, recordings
and drawings pertaining to trade secrets, proprietary or confidential
information, or other inventions and works of the Company; (b) all records,
designs, plans, sketches, specifications, patents, business plans, financial
statements, accountings, flow charts, manuals, notebooks, memoranda, lists, and
other property delivered to or compiled by Executive, by or on behalf of the
Company or any of its representatives, vendors, or customers which pertain to
the business of the Company, all of which shall be and remain the property of
the Company, and shall be subject, at all times, to its discretion and control;
(c) all equipment, devices, products, and tangible property entrusted to
Executive by the Company; and (d) all correspondence, reports, records, notes,
charts, advertisement materials, and other similar data pertaining to the
business, activities, or future plans of the Company, in the possession or
control of Executive, shall be delivered promptly to the Company without request
by it. Executive shall certify to the Company, in writing, within five (5) days
of any request by the Company, that all such materials have been returned to the
Company. Notwithstanding the foregoing, the Executive may retain his rolodex and
similar address and telephone directories (whether in writing or electronic
format).
 

 
 

9

--------------------------------------------------------------------------------



        6.1  Non-competition.   At all times while the Executive is employed by
the Company and for a period of: (i) two (2) years after any termination of the
Executive’s employment for Cause or the Executive’s termination of his
employment without Good Reason; (ii) one (1) year after any termination of the
Executive’s employment by the Company without Cause or the Executive’s
termination for Good Reason; and (iii) one (1) year following the non-renewal of
this Agreement, the Executive shall not, directly or indirectly, engage in or
have any interest in any person (whether as an employee, officer, director,
partner, agent, security holder, creditor, consultant or otherwise) that
directly or indirectly (or through any affiliated entity) competes with the
Company’s Business (as defined below); provided that such provision shall not
apply to the Executive’s ownership of securities of the Company or the
acquisition by the Executive, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the National Association of
Securities Dealers Automated Quotations System, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than five percent of any class of capital stock of such issuer. For purposes of
this Section 6.1, the term “Business” shall mean the Business and any other
business in which the Company is engaged prior to the delivery of a notice of
termination by the Company or the Executive hereunder and which business the
Company is engaged at the date of termination of the Executive’s employment.
 
6.2  Non-Solicitation.   At all times while the Executive is employed by the
Company and for a period of: (i) two (2) years after any termination of the
Executive’s employment for Cause or the Executive’s termination of his
employment without Good Reason; (ii) the lesser of one (1) year or the remainder
of the Term after any termination of the Executive’s employment by the Company
without Cause or the Executive’s termination for Good Reason; and (iii) one (1)
year following the non-renewal of this Agreement, the Executive shall not,
directly or indirectly, for himself or for any other person (a) employ or
attempt to employ or enter into any contractual arrangement with any employee or
former employee of the Company, or (b) call on or solicit any of the actual or
targeted prospective customers or suppliers of the Company on behalf of any
person in connection with any business that competes with the Business of the
Company nor shall the Executive make known the names and addresses of such
customers or suppliers or any information relating in any manner to the
Company’s trade or business relationships with such customers or suppliers,
other than in connection with the performance of Executive’s duties under this
Agreement.
 
6.3  Reasonable Restrictions. Executive hereby acknowledges and agrees that the
limits on his ability to engage in activities that are competitive with the
Company, as defined above, are warranted in order to protect the Company’s trade
secrets and Confidential or Proprietary Information, and further, are warranted
to protect the Company in developing and maintaining its reputation, goodwill,
and status in the marketplace. Executive specifically agrees that the time
period, geographic scope, and nature of the restrictions set forth in Sections
6.1 and 6.2 are reasonable and necessary to protect the Company’s legitimate
business interests and do not impose any limitations greater than those
necessary to protect those interests.
 
 
10

--------------------------------------------------------------------------------


 
6.4.     Remedies.   Executive hereby acknowledges and agrees that the services
Executive has rendered and will continue to render to the Company are of a
special and unique character, which gives this Agreement a peculiar value to the
Company, and further acknowledges and agrees that the loss of those services to
a direct competitor or the direct competition by Executive against the Company
cannot be reasonably or adequately compensated for by damages in an action at
law. Executive further acknowledges and agrees that any material breach by
Executive of any provision of Sections 4 or 6 of this Agreement shall cause
irreparable harm to the Company, which harm cannot be reasonably or adequately
compensated for by damages in an action at law. Accordingly, without prejudice
to the rights and remedies otherwise available to the Company, Executive agrees
that, in addition to any other right or remedy the Company may have, upon
adequate proof of a material breach the Company shall be entitled to a temporary
restraining order and to a preliminary and permanent injunction enjoining or
restraining the breach of this Agreement by Executive, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security. Executive acknowledges and agrees that the preceding remedies shall be
in addition to any and all other rights available to the Company at law or in
equity. The failure of the Company to promptly institute legal action upon any
breach of this Agreement shall not constitute a waiver of that or any other
breach hereof.
 
7.  Indemnification; Insurance.
 
7.1  Indemnification of Executive.   Except as otherwise provided by applicable
law, while the Executive is employed by the Company and thereafter while
potential liability exists (but in no event less than three (5) years after
termination), in the event Executive is made a party to any threatened, pending,
or contemplated action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (other than an action by the Company against
Executive), by reason of the fact that Executive is or was performing services
under this Agreement, then the Company shall indemnify Executive to the fullest
extent permitted by applicable law against all expenses (including attorneys’
fees), judgments, fines, and amounts paid in settlement, as actually and
reasonably incurred by Executive in connection therewith. In the event that both
Executive and the Company are made a party to the same third party action,
complaint, suit, or proceeding, the Company will engage competent legal
representation, and Executive will use the same representation, provided that if
counsel selected by the Company shall have a conflict of interest that prevents
such counsel from representing Executive, then the Company may engage separate
counsel on Executive’s behalf, and subject to the provisions of this Section 7,
the Company will pay all attorneys’ fees of such separate counsel.
 
7.2  Insurance Provided by Company.   As soon as practicable after the Effective
Date, the Company shall obtain a directors and officers liability insurance
policy covering all directors and officers of the Company, including Executive,
which insurance policy shall provide adequate insurance coverage for each of
such persons, as shall be approved by the Board. The Executive shall be entitled
to such coverage while employed and thereafter while potential liability exists.
 
8.  Assignment; Binding Effect.   Executive shall have no right to assign this
Agreement to another party other than by will or by the laws of descent and
distribution. This Agreement may be assigned or transferred by the Company only
to an acquirer of all or substantially all of the assets of the Company,
provided such acquirer promptly assumes all of the obligations hereunder
 

 
 

11

--------------------------------------------------------------------------------



of the Company in a writing delivered to the Executive and otherwise complies
with the provisions hereof with regard to such assumption. Nothing in this
Agreement shall prevent the consolidation, merger, or sale of the Company or a
sale of any or all or substantially all of its assets. Subject to the foregoing
restriction on assignment by Executive, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by the parties hereto and their
respective heirs, legal representatives, successors, and assigns.
 
9.  Additional Provisions.
 
9.1  Damages.   Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement. In the event that either party hereto brings
suit for the collection of any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorneys’ fees of the other.
 
9.2  Amendments; Waivers; Remedies.   This Agreement may not be amended, and no
provision of this Agreement may be waived, except by a writing signed by
Executive and by a duly authorized representative of the Company. Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right. Any waiver of any breach of this Agreement shall not operate as a waiver
of any subsequent breaches. All rights or remedies specified for a party herein
shall be cumulative and in addition to all other rights and remedies of the
party hereunder or under applicable law.
 
9.3  Notices. Any notice under this Agreement must be in writing and addressed
to the Company or to Executive at the corresponding address below. Notices under
this Agreement shall be effective upon: (a) hand delivery, when personally
delivered; (b) written verification of receipt, when delivered by overnight
courier or certified or registered mail; or (c) acknowledgment of receipt of
electronic transmission, when delivered via electronic mail or facsimile.
Executive shall be obligated to notify the Company, in writing, of any change in
Executive’s address. Notice of change of address shall be effective only when
done in accordance with this Section 9.3.
 
Company’s Notice Address:
H2Diesel, Inc.
20283 State Road 7, Suite 40
Boca Raton, Florida 33498
Attn.: Lee S. Rosen
Telephone: 561-807-6325
Facsimile:
Executive’s Notice Address:
David Gillespie
664 West Forest Drive
Houston, TX 77079
Telephone: (281) 531-8021
Facsimile:

9.4  Severability.  If any provision of this Agreement shall be held by a court
of competent jurisdiction to be invalid, unenforceable, or void, such provision
shall be enforced to
 

 
 

12

--------------------------------------------------------------------------------


 
the fullest extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect. In the event that the time period or scope of
any provision is declared by a court of competent jurisdiction to exceed the
maximum time period or scope that such court deems enforceable, then such court
shall reduce the time period or scope to the maximum time period or scope
permitted by law.
 
9.5  Taxes.   All amounts paid under this Agreement (including, without
limitation, Base Salary) shall be reduced by all applicable state and federal
tax withholdings and any other withholdings required by any applicable
jurisdiction.
 
9.6  Governing Law.   The validity, interpretation, enforceability and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to conflict of laws
principles that would cause the laws of another jurisdiction to apply.
 
9.7  Venue.   For the purposes of any suit, action, or other proceeding
(collectively, a “Proceeding”) arising out of this Agreement or any transaction
contemplated hereby, each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Florida located (i) in Palm
Beach County and the Federal Courts of the United States of America located in
Palm Beach County, Florida, or (ii) the county in which the Company’s principal
executive offices are located at the time any such Proceeding is commenced.
 
9.8  Interpretation.   This Agreement shall be construed as a whole, according
to its fair meaning, and not in favor of or against any party. Sections and
section headings contained in this Agreement are for reference purposes only,
and shall not affect, in any manner, the meaning or interpretation of this
Agreement. Whenever the context requires, references to the singular shall
include the plural and the plural the singular.
 
9.9  Survival.   All of those portions of this Agreement that require
performance by Executive following termination of Executive’s employment
hereunder shall survive any termination of this Agreement.
 
9.10  Counterparts.  This Agreement may be executed in several counterparts
(including by means of telecopied signature pages), each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.
 
9.11  Authority.   Each party represents and warrants that such party has the
right, power, and authority to enter into and execute this Agreement and to
perform and discharge all of the obligations hereunder, and that this Agreement
constitutes the valid and legally binding agreement and obligation of such party
and is enforceable in accordance with its terms.
 
9.12  Additional Assurances.   The provisions of this Agreement shall be
self-operative and shall not require further agreement by the parties except as
may be herein specifically provided to the contrary; provided, however, that at
the request of the Company, Executive shall execute such additional instruments
and take such additional acts as the Company may deem necessary to effectuate
this Agreement.
 

 
 

13

--------------------------------------------------------------------------------



9.13     Entire Agreement.   This Agreement is the final, complete, and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous representations, discussions,
proposals, negotiations, conditions, communications, and agreements, whether
written or oral, between the parties relating to the subject matter hereof and
all past courses of dealing or industry custom. No oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized
unless incorporated herein by amendment, as provided herein (such amendment to
become effective on the date stipulated therein).
 
9.14  Executive Acknowledgment.   Executive acknowledges that, before signing
this Agreement, Executive was advised of his right to consult with an attorney
of his choice to review this Agreement and that Executive had sufficient
opportunity to have an attorney review the provisions of this Agreement and
negotiate its terms. Executive further acknowledges that Executive had a full
and adequate opportunity to review this Agreement before signing it; that
Executive carefully read and fully understood all the provisions of this
Agreement before signing it, including the rights and obligations of the
parties; and that Executive has entered into this Agreement knowingly and
voluntarily.
 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
COMPANY:




H2DIESEL, INC.




By: /s/ Lee Rosen
Name: Lee Rosen
Title: President






EXECUTIVE:


/s/ David Gillespie
David Gillespie








 
 

